            Case 1:19-cv-00991-LM Document 14 Filed 12/06/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW HAMPSHIRE

TRAVIS JARED PARK,                        )
                                          )
       Plaintiff,                         )
                                          )
       v.                                 )           No. 1:19-cv-991-LM
                                          )
SCOTT BAILEY, in his official capacity as )
Special Agent of the FBI, et al.,         )
                                          )
       Defendants.                        )
____________________________________)

                    ASSENTED-TO MOTION FOR EXTENSION OF TIME
                         TO ANSWER OR OTHERWISE PLEAD
                                TO JANUARY 9, 2020

       Pursuant to Rule 7.2 of the Local Rules of the United States District Court for the District

of New Hampshire, Defendant Bailey moves this Court for an extension of time to answer, or

otherwise plead, to Plaintiff’s Complaint to January 9, 2020. In support of this motion,

Defendant Bailey states as follows:

       1.      On October 11, 2019, the United States Attorney for the District of New

Hampshire was served with this equity action seeking the return of property seized pursuant to a

search warrant. Defendant’s response to the complaint is due December 10, 2019.

       2.      Plaintiff’s complaint fails to identify which personal property he wishes returned

to him. As a result, Defendant is unable to file an informed response to the complaint. The

parties are engaged in an attempt to identify the subject property and potentially resolve this case

without the necessity of further litigation.
            Case 1:19-cv-00991-LM Document 14 Filed 12/06/19 Page 2 of 2



       3.      Defendant hopes to be in possession of the information needed to determine

whether the claimed property can be returned to Plaintiff or otherwise respond to the complaint

by January 9, 2020.

       4.      Granting of this motion will not result in the continuance of any hearing, trial or

conference in this matter.

       5.      Plaintiff concurs in the requested extension of time. Due to the nature of the

motion, no supporting memorandum of law is required.

       Therefore, Defendant Bailey requests that the Court extend the time within which he has

to respond to Plaintiff’s complaint to January 9, 2020.

                                                     Respectfully submitted,

                                                     SCOTT W. MURRAY
                                                     United States Attorney


                                                     By: /s/ Michael McCormack
                                                     Michael McCormack
                                                     Assistant U.S. Attorney, NH Bar No. 16470
                                                     U.S. Attorney’s Office
                                                     53 Pleasant Street, 4th Floor
                                                     Concord, NH 03301
                                                     603-225-1552
Dated: December 6, 2019                              michael.mccormack2@usdoj.gov


                                 CERTIFICATE OF SERVICE
       I hereby certify that on this 6th day of December, 2019, a copy of the above motion was
served via first class, postage prepaid mail to pro se plaintiff Travis Jared Park, at 13918
E. Mississippi Avenue, #152, Aurora, CO 80012.


                                                     /s/ Michael T. McCormack
                                                     ____________________________
                                                     Michael T. McCormack, AUSA
